Title: To George Washington from Jean Holker, 7 June 1779
From: Holker, Jean
To: Washington, George


        
          Sir
          Philadelphia the 7th June 1779
        
        I take the Liberty of inclosing to your Excellency a letter to Mr Pintard agent for the american prisoners in New york: as the purport thereof is of an important Nature, I take the Liberty of Requesting

that you’ll please to recommend it to some proper persons, so as it may be safely handed to Mr Pintard, whose good offices are also necessary on this Occasion: I Beg pardon for troubling your Excellency on this Subject, but I trust the Motives which have prompted me to it, will plead my excuse.
        We hear nothing further from his Exellency Count D’Estaing, nor from Europe. I have the honour to subscribe myself most respectfully your Excellency’s Most obedient & most-humble Servant
        
          holker
        
      